Blackford, J.
Indictment for lewdness.
This indictment was found in the Hamilton Circuit Court, at the September term, 1848. It was quashed at the September term, 1849, on the ground that the Court had no jurisdiction of the cause.
At the time this indictment was found, the Hamilton Circuit Court had jurisdiction of the suit. R. S. 1843, p. 977, s. 81.
In January, 1849, an act passed giving to justices of the peace exclusive jurisdiction, in Hamilton county, over offences like the present one. That act took effect from its passage. Acts of 1849, p. 78.
There being no clause in the act of 1849 for the saving of pending suits, the Circuit Court, after the passage of that act, had no jurisdiction of the indictment. Any subsequent proceedings in the case would have been coram non judice and void. The indictment, therefore, was correctly quashed, at the September term, 1849, for want of jurisdiction. Taylor v. The State, 7 Blackf. 93.

Per Curiam.

-The judgment is affirmed.